Name: 78/123/EEC: Commission Decision of 28 December 1977 extending for the French Republic in respect of a certain number of varieties the period provided for in Article 15 (1) of Directive 70/457/EEC (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-02-11

 Avis juridique important|31978D012378/123/EEC: Commission Decision of 28 December 1977 extending for the French Republic in respect of a certain number of varieties the period provided for in Article 15 (1) of Directive 70/457/EEC (Only the French text is authentic) Official Journal L 041 , 11/02/1978 P. 0036 - 0037****( 1 ) OJ NO L 225 , 12 . 10 . 1970 , P . 1 . ( 2 ) OJ NO L 16 , 20 . 1 . 1978 , P . 23 . ( 3 ) OJ NO L 253 , 30 . 9 . 1975 , P . 41 . COMMISSION DECISION OF 28 DECEMBER 1977 EXTENDING FOR THE FRENCH REPUBLIC IN RESPECT OF A CERTAIN NUMBER OF VARIETIES THE PERIOD PROVIDED FOR IN ARTICLE 15 ( 1 ) OF DIRECTIVE 70/457/EEC ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 78/123/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DIRECTIVE 70/457/EEC OF 29 SEPTEMBER 1970 ON THE COMMON CATALOGUE OF VARIETIES OF AGRICULTURAL PLANT SPECIES ( 1 ), AS LAST AMENDED BY DIRECTIVE 78/55/EEC OF 19 DECEMBER 1977 ( 2 ), AND IN PARTICULAR ARTICLE 15 ( 7 ) THEREOF , WHEREAS , IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 15 ( 1 ) OF THE ABOVEMENTIONED DIRECTIVE , SEED OR PROPAGATING MATERIAL OF THESE VARIETIES OF AGRICULTURAL PLANT SPECIES WHICH HAVE BEEN OFFICIALLY ACCEPTED DURING THE YEAR 1975 IN AT LEAST ONE OF THE MEMBER STATES AND WHICH ALSO FULFIL THE CONDITIONS LAID DOWN IN THE ABOVEMENTIONED DIRECTIVE ARE , WITH EFFECT FROM 31 DECEMBER 1977 , NO LONGER SUBJECT TO ANY MARKETING RESTRICTIONS RELATING TO VARIETY WITHIN THE COMMUNITY ; WHEREAS , HOWEVER , ARTICLE 15 ( 2 ) OF THE ABOVEMENTIONED DIRECTIVE PROVIDES THAT A MEMBER STATE MAY BE AUTHORIZED UPON APPLICATION TO PROHIBIT THE MARKETING OF SEED AND PROPAGATING MATERIAL OF CERTAIN VARIETIES ; WHEREAS THE FRENCH REPUBLIC HAS REQUESTED SUCH AUTHORIZATION FOR A CERTAIN NUMBER OF VARIETIES ; WHEREAS THIS REQUEST IS NOW BEING CAREFULLY EXAMINED BY THE COMMISSION ; WHEREAS IN RESPECT OF THE VARIETY REDMAN ( RED CLOVER ), THE FRENCH REPUBLIC IS NOT YET IN A POSITION FOR REASONS IN PART BEYOND ITS CONTROL TO JUSTIFY ITS APPLICATION ; WHEREAS , THEREFORE , THE PERIOD PROVIDED FOR IN ARTICLE 15 ( 1 ) THEREOF SHOULD BE EXTENDED IN THE CASE OF THE FRENCH REPUBLIC BY AN APPROPRIATE PERIOD TO PERMIT THE NECESSARY DATA CONCERNING THIS VARIETY TO BE PREPARED ( ARTICLE 15 ( 7 ) OF THE SAID DIRECTIVE ); WHEREAS IT IS NOT POSSIBLE TO COMPLETE EXAMINATION OF THE VARIETIES OF COCKSFOOT , ITALIAN WESTERWOLD RYEGRASS , PERENNIAL RYEGRASS , TIMOTHY , TURNIP , RAPE AND COMMON WHEAT WHICH ARE THE SUBJECT OF THE REQUEST BEFORE EXPIRY OF THE PERIOD IN QUESTION ; WHEREAS THIS CONCERNS ALSO THE VARIETIES OF COCKSFOOT , PERENNIAL RYEGRASS AND TIMOTHY FOR WHICH THE SAID PERIOD HAS BEEN EXTENDED UNTIL 31 DECEMBER 1977 BY COMMISSION DECISION 75/577/EEC OF 30 JUNE 1975 ( 3 ); WHEREAS FOR THESE VARIETIES THE NECESSARY DATA WERE ONLY AVAILABLE IN DECEMBER 1977 ; WHEREAS IT SEEMS DESIRABLE TO EXTEND , FOR THE FRENCH REPUBLIC , THE PERIOD IN QUESTION FOR AN APPROPRIATE TIME TO PERMIT A FULL EXAMINATION OF THE REQUEST ; WHEREAS THE MEASURES PROVIDED FOR IN THIS DECISION ARE IN ACCORDANCE WITH THE OPINION OF THE STANDING COMMITTEE ON SEEDS AND PROPAGATING MATERIAL FOR AGRICULTURE , HORTICULTURE AND FORESTRY , HAS ADOPTED THIS DECISION : ARTICLE 1 1 . THE PERIOD PROVIDED FOR IN ARTICLE 15 ( 1 ) OF DIRECTIVE 70/457/EEC SHALL BE EXTENDED FOR THE FRENCH REPUBLIC BEYOND 31 DECEMBER 1977 UNTIL 31 MARCH 1978 IN RESPECT OF THE FOLLOWING VARIETIES : I . FODDER PLANTS 1 . DACTYLIS GLOMERATA L . DAGOMA IRIS LUNA ROSKILDE NFG NIKA UNKE PAJBJERG ; 2 . LOLIUM MULTIFLORUM LAM .: ( A ) SSP . ALTERNATIVUM BERNBURGER LIRASAND , ( B ) SSP . NON ALTERNATIVUM MOTTERWITZER MOWESTER ; 3 . LOLIUM PERENNE L . COMBI NAKI ; 4 . PHLEUM PRATENSE L . ESKIMO PARA POLKA SK 45 ; 5 . MEDICAGO SATIVA L . FELU ; 6 . BRASSICA NAPUS L . SSP . OLEIFERA ( METZG .) SINSK . KROKO . II . CEREALS TRITICUM AESTIVUM L . SANIA . 2 . IN RESPECT OF THE VARIETY REDMAN ( TRIFOLIUM PRATENSE L .), THE PERIOD REFERRED TO IN PARAGRAPH 1 SHALL BE EXTENDED FOR THE FRENCH REPUBLIC FROM 31 DECEMBER 1977 TO 31 DECEMBER 1979 . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 28 DECEMBER 1977 . FOR THE COMMISSION FINN GUNDELACH VICE-PRESIDENT